            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    CYNTHIA E. RICHMAN (pro hac vice)
                   crichman@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 20036-5306
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539
          10     Attorneys for Defendants Uber Technologies, Inc.,
                 Rasier, LLC, Rasier-CA LLC, Rasier-PA, LLC, Rasier-
          11     DC, LLC, Rasier-NY, LLC, and Uber USA, LLC
          12                                  UNITED STATES DISTRICT COURT

          13                               NORTHERN DISTRICT OF CALIFORNIA

          14                                       SAN FRANCISCO DIVISION

          15     SC INNOVATIONS, INC.,                          CASE NO. 3:18-cv-07440-JCS
          16                         Plaintiff,                 NOTICE OF WITHDRAWAL OF COUNSEL
                                                                FOR DEFENDANTS
          17           v.
          18     UBER TECHNOLOGIES, INC., RASIER,
                 LLC, RASIER-CA LLC, RASIER-PA, LLC,
          19     RASIER-DC, LLC, RASIER-NY, LLC, AND
                 UBER USA, LLC,
          20
                                     Defendants.
          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                     NOTICE OF WITHDRAWAL OF COUNSEL FOR DEFENDANTS
                                                 – CASE NO. 3:18-CV-07440-JCS
            1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2
                         PLEASE TAKE NOTICE that attorney Kevin Yeh, of Gibson, Dunn & Crutcher LLP,
            3
                 hereby withdraws as an attorney of record for Defendants Uber Technologies, Inc., Rasier, LLC,
            4
                 Rasier-CA LLC, Rasier-PA, LLC, Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA, LLC in
            5
                 the above-captioned case. The law firm of Gibson, Dunn & Crutcher LLP and other attorneys
            6
                 with that firm will continue to represent Uber Technologies, Inc., Rasier, LLC, Rasier-CA LLC,
            7
                 Rasier-PA, LLC, Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA, LLC.
            8
                 Date: April 30, 2019                     THEODORE J. BOUTROUS, JR.
            9                                             DANIEL G. SWANSON
                                                          CYNTHIA E. RICHMAN
          10                                              GIBSON, DUNN & CRUTCHER LLP
          11

          12                                              By: /s/ Theodore J. Boutrous, Jr.
                                                                Theodore J. Boutrous, Jr.
          13                                                    Daniel G. Swanson
                                                                Cynthia E. Richman
          14

          15                                              Attorneys for Defendants Uber Technologies, Inc.,
                                                          Rasier, LLC, Rasier-CA LLC, Rasier-PA, LLC, Rasier-
          16                                              DC, LLC, Rasier-NY, LLC, and Uber USA, LLC
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                        NOTICE OF WITHDRAWAL OF COUNSEL FOR DEFENDANTS
                                                    – CASE NO. 3:18-CV-07440-JCS
